     Case 20-10397-BFK          Doc     Filed 01/09/20 Entered 01/10/20 00:29:23                    Desc Imaged
                                      Certificate of Notice Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                                             Eastern District of Virginia
                                            200 South Washington Street
                                               Alexandria, VA 22314
                         NOTICE OF ELECTRONIC FILING PROCEDURE
Case         Howard L Stewart Jr.
Name:

Case Number: 20−10028−BFK                                   Date Filed: January 6, 2020

The above case, which has been filed in this court, can be accessed electronically via the Court's Internet site at
http://www.vaeb.uscourts.gov. In compliance with Federal Rule of Bankruptcy Procedure 9011 and in accordance
with the Local Bankruptcy Rule 5005−2 and the Court's Case Management/Electronic Case Files (CM/ECF) Policy
Statement, the registered participant's password shall constitute the signature of that person; therefore, security of a
registered participant's password is the responsibility of that person. An original signed copy of the filing shall be
retained in the registered participant's files in accordance with the CM/ECF Policy Statement.

Parties with legal representation must file documents in accordance with the following:

1.     The requirements for filing, viewing and retrieving case documents are: A personal computer with internet
       access and the ability to convert documents to portable document format (PDF). The URL address is
       www.vaeb.uscourts.gov and a username and password are needed to access the Case Management/Electronic
       Case Files (CM/ECF) system. Please contact the Court for further assistance. If you are unable to comply
       with these requirements, then

2.     You must file a "Request for Waiver to File by Flash Drive or Conventionally" as provided for in the
       CM/ECF Policy Statement to indicate your inability to file through use of the Internet component of the
       CM/ECF system. If the Court authorizes you to file by flash drive, then

3.     You must submit your documents on a flash drive using PDF format. The Adobe Acrobat software will
       provide this format. Further instruction may be found at Adobe's internet support page. Use a separate flash
       drive for each filing. An original signed copy of the filing shall be retained in the registered participant's
       files in accordance with the CM/ECF Policy Statement. If you are unable to comply with these
       requirements or the requirements set forth in item number 1, or the requirement set forth in item number 2,
       above, then

4.     You must submit your documents on a flash drive using plain text format. An original signed copy of the
       filing shall be retained in the registered participant's files in accordance with the with the CM/ECF
       Policy Statement. If you are unable to comply with this requirement, the requirements set forth in items
       number 2 or 3, or the requirements set forth in item number 1, above, then


5.     You then may file conventionally on unstapled, unbound, 8 ½" x 11" single−sided paper. Documents must be
       submitted with full original signature(s), and will be scanned by the Clerk's Office. The scanned file will
       constitute the original signature(s). Include your "Request for Waiver to File by Flash Drive or
       Conventionally" with your filing.

Important Note: All parties without legal representation, except governmental units and institutional entities
described in Electronic Case Files Policy 2(A)(2)(b), may file documents conventionally in accordance with
the Local Bankruptcy Rules.
Dated: January 7, 2020                                      William C. Redden
[VAN062vNov9.jsp]                                           Clerk of the Bankruptcy Court
        Case 20-10397-BFK               Doc      Filed 01/09/20 Entered 01/10/20 00:29:23                          Desc Imaged
                                               Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 20-10028-BFK
Howard L Stewart, Jr.                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: palaciosl                    Page 1 of 1                          Date Rcvd: Jan 07, 2020
                                      Form ID: VAN062                    Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 09, 2020.
db             +Howard L Stewart, Jr.,    11203 Soldeirs Court,    Manassas, VA 20109-7740
15199745       +Deptartment Store National Bank/Macy’s,    Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
15199746       +Home Point Financial Corporation,    Attn: Correspondence Dept,    11511 Luna Road; Suite 200,
                 Farmers Branch, TX 75234-6451
15199749       +Midland Funding,   Attn: Bankruptcy,    350 Camino De La Reine Ste 100,
                 San Diego, CA 92108-3007
15199750       +Monique Harris,   8551 Rixlew Lane,    Manassas, VA 20109-4277
15199751       +NTB/CBSD,   Citi Corp Credit Services Centralized Ba,     Po Box 20507,
                 Kansas City, MO 64195-0507
15199752       +Office of the U.S. Trustee,    1725 Duke St., Ste. 650,    Alexandria, VA 22314-3489
15199753       +Orlans,   803 Sycolin Rd., Ste. 301,    Leesburg, VA 20175-5647
15199756       +Virginia Dept of Taxation,    P.O. Box 9056,    Pleasanton, CA 94566-9056

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
15199743       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 08 2020 04:38:44       Capital One,
                 Attn: Bankruptcy,   Po Box 30285,   Salt Lake City, UT 84130-0285
15199744       +E-mail/Text: bankruptcy@cavps.com Jan 08 2020 04:32:26      Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,   500 Summit Lake Ste 400,    Valhalla, NY 10595-2322
15199747        E-mail/Text: cio.bncmail@irs.gov Jan 08 2020 04:31:34      Internal Revenue Service,
                 P.O. Box 21126,   Philadelphia, PA 19114-0326
15199748       +E-mail/Text: bncnotices@becket-lee.com Jan 08 2020 04:31:25       Kohls/Capital One,
                 Attn: Credit Administrator,   Po Box 3043,    Milwaukee, WI 53201-3043
15199755        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 08 2020 04:38:48
                 Portfolio Recovery,   Attn: Bankruptcy,    120 Corporate Blvd,    Norfold, VA 23502-0000
15199754       +E-mail/Text: twetzel@peroutkalaw.com Jan 08 2020 04:27:17       Peroutka & Peroutka,
                 8028 Ritchie Highway,   Suite 300,   Pasadena, MD 21122-0803
15199757       +E-mail/Text: vci.bkcy@vwcredit.com Jan 08 2020 04:32:16      Volkswagen Credit, Inc,
                 Attn: Bankruptcy,   Po Box 3,   Hillboro, OR 97123-0003
                                                                                              TOTAL: 7

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15199742           allied cash Advance
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 7, 2020 at the address(es) listed below:
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
              Nathan A. Fisher   on behalf of Debtor Howard L Stewart, Jr. Fbarsad@cs.com, barsad@aol.com
              Thomas P. Gorman   ch13alex@gmail.com, tgorman26@gmail.com
                                                                                            TOTAL: 3
